DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	What is a “deep link”?  Per applicant’s paragraph [0005], the examiner will interpret this term in light of, “Deep links link to a resource such as a game, and additionally specify a more specific context within the resource, such as a particular stage or state of the game.”

	What is a “game mediator process”?  Per applicant’s paragraph [0075], the examiner will interpret this term in light of, “The format of the message is specified by the game mediator process 512A (or, equivalently, by the game mediator 112 or which the process 512A is one executing instance)”








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (US PG pub 2014/0045589) in view of Shriram et al. (US PG pub 2019/0329134).

Paradise et al. shows all of the limitations of the claims except for specifying that the message is a deep link having a uniform resource locator (URL) with a first portion causing an operating system to transfer control to the game mediator process and a second portion specifying the identifier of the unique gameplay session.

Paradise et al. shows
In regards to claims 1, 8 and 15
A computer-implemented method for establishing a group gameplay session of an electronic game, the computer-implemented method comprising: 
providing at least some of the contextual information to a remote game mediator server for establishment of the gameplay session (figure 8, step 804, play send message to join a game.  The game is the contextual information)

configuring, by the game mediator process, a lobby user interface to reflect the unique gameplay session and the electronic game. (paragraph [0078], “At 802, player 110.sub.i receives a notification or in-game message and joins 804 the tournaments.  If the player joins an existing tournament through the lobby system, there will be a standard chat window enabled.”)
wherein the message is a deep link causing an operating system to transfer control to the game mediator process. (The messages to join a game are specific to a game ID, not a generic gaming area.  The meets applicant’s definition of “a more specific context within the resource”.)

In regards to claims 2, 9 and 16
wherein the lobby user interface visually indicates (chat window from above) the electronic game and users currently in the gameplay session. 
 
In regards to claims 3, 10 and 17

 
In regards to claims 5, 12 and 19
wherein the contextual information additionally comprises an identifier of the electronic game, (paragraph [0073], “The transactional server 160 returns 722 a unique tournament ID”) and 
wherein the lobby user interface includes voice and video chat functionality. (from above, the lobby has a chat window.  It is silent if the chat window includes voice and video chat functionality.)
 
In regards to claims 6, 13 and 20
wherein the electronic game executes on a game client device different from a client device on which the game mediator process executes, and wherein receiving the message comprises the game mediator process obtaining a code displayed by the electronic game on the game client device. (paragraph [0078], “The transactional server 160 will validate (806 and 808) the funds and inform (810 and 812) the third party game instance 130.sub.i that it is ok for the player 110.sub.i to join the tournament.  At 814 and 816, the player joins the tournament.” The reference is silent to a code being displayed as a way of informing the player)



The URL link to a resource such as a game is considered “a first portion causing an operating system to transfer control to the game mediator process”. 
The URL link additionally specifies a more specific context within the resource, such as a particular stage or state of the game is considered to be “a second portion specifying the identifier of the unique gameplay session”.

Based on the teaching of Shriram et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify invention of Paradise et al. to modify its message to incorporate a deep link having a uniform resource locator (URL) with a first portion causing an operating system to transfer control to the game mediator process and a second portion specifying the identifier of the unique gameplay session in order to improve the routing of games.




s 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (US PG pub 2014/0045589) and Shriram et al. (US PG pub 2019/0329134) in further view of Hata (US PG pub 2009/0291761).

The combination invention of Paradise et al. and Shriram et al., as applied above, shows all of the limitations of the claims except for specifying that the chat window includes voice and video chat functionality.
Hata teaches, paragraph [0053], “In this lobby, each player can communicate with players of other parties who arrive reach at last in the same lobby as well as players of a party of a proximate dungeon, by using a text chat, a voice chat, a video chat, or a like.”
Based on the teaching of Hata, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Paradise et al. and Shriram et al. chat window to include voice and video chat functionality in order to improve communication options.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (US PG pub 2014/0045589) and Shriram et al. (US PG pub 2019/0329134) in further view of Mohrhardt et al. (US PG pub 2020/0090463).


Mohrhardt et al. teaches, paragraph [0095], “The QR code may be utilized to provide the personal electronic device 112 with information sufficient to pair the personal electronic device 112 with the mobile interface device 110b of the dedicated processing unit 110a for a given session.”
Based on the teaching of Mohrhardt et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify combination invention of Paradise et al. and Shriram et al. QR code displayed by the electronic game on the game client device in order to improve inter-computer communication options.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A CUFF/Primary Examiner, Art Unit 3715